DETAILED ACTION
This office action is in response to the amendment filed March 3, 2022 in which claims 1-3, 5-11, 13-16, 23-27, and 30 are presented for examination and claims 4, 12, 17-22, 28, and 29 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings and specification and rejection of claim 30 under 35 USC 112(b) should be withdrawn in view of current amendments to the specification and claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections and rejection under 35 USC 112(b) are withdrawn.

Applicant’s Second Argument:  The claims are allowable over the prior art based on the prior office action mailed February 22, 2022.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  In view of the Information Disclosure Statement (IDS) filed March 3, 2022, the search has been updated and new prior art has been identified and applied.  As such, because this office action introduces new bases of rejection under 35 USC 103, this office action is a 2nd Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 13-16, 23, 24, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,641,188 DiChiara in view of USPN 5,189,447 Oleson.
To claim 1, DiChiara discloses a protective eyewear lens assembly (40,41) (see Figures 16; col. 14, lines 25-58; col. 5, lines 44-60; col. 6, lines 13-17) comprising:
a lens body (40) at least partially formed from a first quantity of lens material, said lens body having a width and extending widthwise between a first end and a second end opposite said first end (annotated Figure 16A, see below), said lens body including a first strap connection portion disposed along said first end and a second strap connection portion disposed along said second end (annotated Figure 16A; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully asserts that because claim 1 recites a “connection portion” as opposed to simply a “connection,” it is not necessary that the particular area of the lens body actually contain the connection and an interpretation wherein the particular area of the lens body is merely adjacent to the connection is proper), and said lens body including an outer peripheral edge with an elongated groove extending into said lens body along said outer peripheral edge (annotated Figure 16A);
a metal-detectable component (8) disposed within said elongated groove of said lens body with said metal-detectable component permanently encased on said lens body within said elongated groove by a second quantity of lens material (annotated Figure 16A; see col. 5, lines 44-60 noting that metal-detectable components 8 can be embedded in the lens body and covered by lens body material; Examiner further respectfully notes that the area within lens body 40 containing metal-detectable component 8 can properly be considered a “groove” and metal-detectable component is an elongate structure).

    PNG
    media_image1.png
    938
    731
    media_image1.png
    Greyscale

DiChiara discloses protective eyewear lens assembly (40,41) comprising a strap with lens body (40) including first and second strap connection portions rather than first and second hinge connections portions as would be the case if DiChiara disclosed hinged temples for protective eyewear lens assembly (40,41).  DiChiara is further silent as to the material comprising the lens body.
However, Oleson teaches a protective eyewear lens assembly similar to that of DiChiara, wherein the protective eyewear lens assembly comprises first and second hinged temples (44,46) (see Figures 1, 39 and 40; Abstract; col. 5, lines 12-59; col. 7, lines 39-63).  Oleson further teaches a lens body comprising polymeric material (col. 5, lines 46-50).
DiChiara and Oleson teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear lens assembly of DiChiara to include hinged temples rather than a strap (and therefore a lens body with first and second hinge connection portions rather than first and second strap connection portions) because Oleson teaches that it is known in the art to provide protective eyewear lens assemblies that employ either straps or hinged temples depending on the particular conditions in which the protective eyewear lens assembly is intended to be used (col. 1, lines 14-33; col. 2, lines 54-66).  It would further have been obvious to one of ordinary skill in the art that hinged temples may be preferable to a strap for users whose hairstyles may be negatively impacted by a strap.  It would additionally further have been obvious to one of ordinary skill in the art from the teaching of Oleson that lens bodies comprising polymeric materials can provide ballistic protection (col. 5, lines 46-52).  

To claim 5, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said metal-detectable component is one of a plurality of metal-detectable components with each of said plurality of metal-detectable components permanently encased on said lens body (see Figures 16 of DiChiara; col. 14, lines 25-58 and col. 5, lines 43-60 of DiChiara).

To claim 6, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said plurality of metal-detectable components are permanently encased on said lens body by said second quantity of polymeric material (see Figures 16 of DiChiara; col. 14, lines 25-58 and col. 5, lines 43-60 of DiChiara).

To claim 7, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein one of said plurality of metal-detectable components is permanently encased on said lens body by said second quantity of polymeric material and another of said plurality of metal-detectable components is permanently encased on said lens by a third quantity of polymeric material (see Figures 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara).

To claim 8, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body is at least partially formed from an optically-transparent polymeric material, and said lens body includes first and second optically-transparent portions at least partially formed from said optically-transparent polymeric material with a bridge portion disposed between said first and second optically-transparent portions (annotated Figure 16A of DiChiara; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

To claim 9, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said metal-detectable component includes an elongated length of metal-detectable material that extends between a first component end disposed along said first end of said lens body and a second component end disposed toward said second end of said lens body relative to said first component end (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 9).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 10, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said metal-detectable component is a first metal-detectable component that includes an elongated length of metal-detectable material extending between a first component end disposed along said first end of said lens body and a second component end disposed adjacent said bridge portion of said lens body with a second metal-detectable component that includes an elongated length of metal-detectable material extending between a first component end disposed along said second end of said lens body and a second component end disposed adjacent said bridge portion of said lens body opposite said second component end of said first metal-detectable component (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 10).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 11, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes first and second optically-transparent portions and a bridge portion disposed between said first and second optically-transparent portions with said first hinge connection portion, said second hinge connection portion said first and second optically-transparent portions and said bridge portion unitarily formed from said first quantity of polymeric material (annotated Figure 16A of DiChiara).

To claim 13, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes a top segment of said outer peripheral edge with at least a portion of said elongated groove extending along said top segment, and said metal-detectable components at least partially disposed within said elongated groove along said top segment (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 13).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 14, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes a bottom segment of said outer peripheral edge with at least a portion of said elongated groove extending along said bottom segment, and said metal- detectable components at least partially disposed within said elongated groove along said bottom segment (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodimentes which meet the structural limitations as recited in claim 14).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 15, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes an inside segment of said outer peripheral edge with at least a portion of said elongated groove extending along said inside segment, and said metal- detectable components at least partially disposed within said elongated groove along said inside segment (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 15).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 16, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes an outside segment of said outer peripheral edge with at least a portion of said elongated groove extending along said outside segment, and said metal- detectable components at least partially disposed within said elongated groove along said outside segment (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 16).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 23, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said metal-detectable component extends in a loop around at least a portion of said outer peripheral edge (see Figures 1 and 16 of DiChiara; col. 14, lines 25-58, col. 5, lines 43-60, and col. 6, lines 13-17 of DiChiara; Examiner notes that DiChiara teaches that those skilled in the art will appreciate that magnets or magnetic material could be secured to any portion of lens body 40, the magnetic materials may vary in length, thickness, height, and cross section, and DiChiara further teaches examples of other lens bodies in various other disclosed embodiments which meet the structural limitations as recited in claim 23).  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

To claim 24, DiChiara discloses a protective eyewear assembly (40,41) (see Figures 16; col. 14, lines 25-58; col. 5, lines 44-60; col. 6, lines 13-17) comprising:
a lens assembly including:
	a lens body (40) at least partially formed from a first quantity of lens material, said lens body having a width and extending widthwise between a first end and a second end opposite said first end (annotated Figure 16A), said lens body including a first strap connection portion disposed along said first end and a second strap connection portion disposed along said second end, and said lens body including an outer peripheral edge with an elongated groove extending into said lens body along at least a portion of said outer peripheral edge (annotated Figure 16A; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully asserts that because claim 24 recites a “connection portion” as opposed to simply a “connection,” it is not necessary that the particular area of the lens body actually contain the connection and an interpretation wherein the particular area of the lens body is merely adjacent to the connection is proper); and
	a metal-detectable component (8) disposed within at least a portion of said elongated groove of said lens body with said metal-detectable component permanently encased along said lens body by a second quantity of lens material (annotated Figure 16A; see col. 5, lines 44-60 noting that metal-detectable components 8 can be embedded in the lens body and covered by lens body material; Examiner further respectfully notes that the area within lens body 40 containing metal-detectable component 8 can properly be considered a “groove” and metal-detectable component is an elongate structure).
DiChiara discloses protective eyewear lens assembly (40,41) comprising a strap with lens body (40) including first and second strap connection portions rather than first and second pivotally connected temples and corresponding first and second hinge connections portions as would be the case if DiChiara disclosed hinged temples for protective eyewear lens assembly (40,41).  DiChiara is further silent as to the material comprising the lens body.
However, Oleson teaches a protective eyewear lens assembly similar to that of DiChiara, wherein the protective eyewear lens assembly comprises first and second hinged temples (44,46) (see Figures 1, 39 and 40; Abstract; col. 5, lines 12-59; col. 7, lines 39-63).  Oleson further teaches a lens body comprising polymeric material (col. 5, lines 46-50).
DiChiara and Oleson teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear lens assemblies of DiChiara to include hinged temples rather than a strap (and therefore a lens body with first and second hinge connection portions rather than first and second strap connection portions) because Oleson teaches that it is known in the art to provide protective eyewear lens assemblies that employ either straps or hinged temples depending on the particular conditions in which the protective eyewear lens assembly is intended to be used (col. 1, lines 14-33; col. 2, lines 54-66).  It would further have been obvious to one of ordinary skill in the art that hinged temples may be preferable to a strap for users whose hairstyles may be negatively impacted by a strap.  It would additionally further have been obvious to one of ordinary skill in the art from the teaching of Oleson that lens bodies comprising polymeric materials can provide ballistic protection (col. 5, lines 46-52).  

To claim 26, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes first and second optically-transparent portions and a bridge portion disposed between said first and second optically-transparent portions with said first hinge connection portion, said second hinge connection portion said first and second optically-transparent portions and said bridge portion unitarily formed from said first quantity of polymeric material (annotated Figure 16A of DiChiara; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

To claim 27, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) further teaches a protective eyewear assembly wherein said lens body includes a first surface portion facing an associated wearer during use and a second surface portion facing opposite said first surface portion such that a lens body thickness is defined between said first and second surface portions, and said metal- detectable component is disposed in a direction of said lens body thickness between said first and second surface portions (see Figures 16 of DiChiara).

To claim 30, DiChiara discloses a protective eyewear assembly (40,41) (see Figures 16; col. 14, lines 25-58; col. 44-60; col. 6, lines 13-17) comprising:
a lens body (40) at least partially formed from a first quantity of lens material, said lens body having a width and extending widthwise between a first end and a second end opposite said first end (annotated Figure 16A), said lens body including a first strap connection portion disposed along said first end and a second strap connection portion disposed along said second end, said lens body including a first optically-transparent portion disposed toward said first end, a second optically-transparent portion disposed toward said second end and a bridge portion disposed between and operatively interconnecting said first and second optically-transparent portions, and with said first strap connection portion, said second strap connection, said first and second optically-transparent portions and said bridge portion unitarily formed from said first lens material (annotated Figure 16A; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully asserts that because claim 30 recites a “connection portion” as opposed to simply a “connection,” it is not necessary that the particular area of the lens body actually contain the connection and an interpretation wherein the particular area of the lens body is merely adjacent to the connection is proper), and said lens body including an outer peripheral edge with an elongated groove extending into said lens body adjacent said outer peripheral edge (annotated Figure 16A; Examiner further respectfully notes that the area within lens body 40 containing metal-detectable component 8 can properly be considered a “groove” and metal-detectable component is an elongate structure);
a metal-detectable component (8) disposed within said elongated groove of said lens body (annotated Figure 16A; ); and,
a second quantity of lens material extending at least partially across said elongated groove and permanently attached to said lens body such that said metal-detectable component is permanently encased within said lens body by at least said second quantity of lens material (annotated Figure 16A; see col. 5, lines 44-60 noting that metal-detectable components 8 can be embedded in the lens body and covered by lens body material).
DiChiara discloses protective eyewear lens assembly (40,41) comprising a strap with lens body (40) including first and second strap connection portions rather than first and second hinge connections portions as would be the case if DiChiara disclosed hinged temples for protective eyewear lens assembly (40,41).  DiChiara is further silent as to the material comprising the lens body.
However, Oleson teaches a protective eyewear lens assembly similar to that of DiChiara, wherein the protective eyewear lens assembly comprises first and second hinged temples (44,46) (see Figures 1, 39 and 40; Abstract; col. 5, lines 12-59; col. 7, lines 39-63).  Oleson further teaches a lens body comprising polymeric material (col. 5, lines 46-50).
DiChiara and Oleson teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear lens assemblies of DiChiara to include hinged temples rather than a strap (and therefore a lens body with first and second hinge connection portions rather than first and second strap connection portions) because Oleson teaches that it is known in the art to provide protective eyewear lens assemblies that employ either straps or hinged temples depending on the particular conditions in which the protective eyewear lens assembly is intended to be used (col. 1, lines 14-33; col. 2, lines 54-66).  It would further have been obvious to one of ordinary skill in the art that hinged temples may be preferable to a strap for users whose hairstyles may be negatively impacted by a strap.  It would additionally further have been obvious to one of ordinary skill in the art from the teaching of Oleson that lens bodies comprising polymeric materials can provide ballistic protection (col. 5, lines 46-52).  

Claims 2, 3, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DiChiara in view of Oleson (as applied to claim 1, above, regarding claims 2 and 3 and as applied to claim 24, above, regarding claim 25) in further view of USPN 7,967,435 Seeto.
To claim 2, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) teaches a protective eyewear assembly wherein said metal-detectable component is one of a plurality metal-detectable components permanently encased along said lens body (see Figures 16 of DiChiara; col. 14, lines 25-58 and col. 5, lines 43-60 of DiChiara).
The modified invention of DiChiara does not expressly teach a protective eyewear assembly having a total metal detectability equivalent to at least a 1mm ferrous sphere.
However, Seeto teaches a protective eyewear assembly (see Figures 1-2B; col. 1, lines 10-53) comprising at least one metal-detectable component (col. 1, lines 10-53) having a total metal detectability equivalent to at least a 1mm ferrous sphere (col. 5, lines 35-45).
The modified invention of DiChiara and Seeto teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear of DiChiara to have a total metal detectability equivalent to at least a 1mm ferrous sphere so that the modified protective eyewear of DiChiara would be capable of performing the intended use of Seeto (wear by food industry workers where metal detectability is beneficial) as well as the intended use of DiChiara (easy lens replaceability).  It would further have been obvious to one of ordinary skill in the art that protective eyewear that becomes dropped into food processing machinery may result in damage to the lens while leaving the frame intact.  In such a scenario using the protective eyewear of Seeto (i.e. protective eyewear with metal detectability but a non-replaceable lens), the entire protective eyewear (frame and lens) would need to be discarded and replaced.  However, if the protective eyewear where that of the modified invention of DiChiara coupled with Seeto (i.e. protective eyewear including metal detectability and a replaceable lens) only the lens would need to be replaced while the frame could be retained and coupled to a new lens, reducing waste and expense.  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 3, the modified invention of DiChiara (i.e. DiChiara in view of Oleson and Seeto, as detailed above) further teaches a protective eyewear assembly wherein each of said plurality of metal-detectable components has a metal detectability equivalent to at least a 1mm ferrous sphere (col. 5, lines 35-45 of Seeto).  Examiner again further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 25, the modified invention of DiChiara (i.e. DiChiara in view of Oleson, as detailed above) teaches a protective eyewear assembly wherein said metal-detectable component is one of a plurality metal-detectable components permanently encased along said lens body (see Figures 16 of DiChiara; col. 14, lines 25-58 and col. 5, lines 43-60 of DiChiara).
The modified invention of DiChiara does not expressly teach a protective eyewear assembly having a total metal detectability equivalent to at least a 1mm ferrous sphere.
However, Seeto teaches a protective eyewear assembly (see Figures 1-2B; col. 1, lines 10-53) comprising at least one metal-detectable component (col. 1, lines 10-53) having a total metal detectability equivalent to at least a 1mm ferrous sphere (col. 5, lines 35-45).
The modified invention of DiChiara and Seeto teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified protective eyewear of DiChiara to have a total metal detectability equivalent to at least a 1mm ferrous sphere so that the modified protective eyewear of DiChiara would be capable of performing the intended use of Seeto (wear by food industry workers where metal detectability is beneficial) as well as the intended use of DiChiara (easy lens replaceability).  It would further have been obvious to one of ordinary skill in the art that protective eyewear that becomes dropped into food processing machinery may result in damage to the lens while leaving the frame intact.  In such a scenario using the protective eyewear of Seeto (i.e. protective eyewear with metal detectability but a non-replaceable lens), the entire protective eyewear (frame and lens) would need to be discarded and replaced.  However, if the protective eyewear where that of the modified invention of DiChiara coupled with Seeto (i.e. protective eyewear including metal detectability and a replaceable lens) only the lens would need to be replaced while the frame could be retained and coupled to a new lens, reducing waste and expense.  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732